TOWNSEND, District Judge
(orally). The articles in question are prunes boiled in water, and passed through a colander, and without the addition of sugar, gelatine, or any other material. The collector classified them as jelly, under paragraph 218 of the act of 1894, at 30 per cent. The importers protested, claiming that they were fruits preserved in their own juices, and dutiable, as such, at 20 per cent., under paragraph 219 of said act. The board of general appraisers sustained the protest of the importers, and' the government appeals.
The evidence introduced before the board of general appraisers shows that the article in question is not a “jelly,” in the common meaning of that term. While it is sometimes called a jelly in -trade, the evidence before the board is insufficient to support the claim of the government that the article is commercially known as jelly. The evidence shows that it is in fact a fruit preserved in its own juices. The decision of the board of general appraisers is therefore affirmed.